Name: Commission Regulation (EEC) No 1133/88 of 27 April 1988 amending Regulation (EEC) No 470/88 fixing, for the period 1 January to 31 December 1988 the maximum quantity of certain products of the oils and fats sector to be released for consumption and imported into Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 4. 88No L 107/36 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1133/88 of 27 April 1988 amending Regulation (EEC) No 470/88 fixing, for the period 1 January to 31 December 1988 the maximum quantity of certain products of the oils and fats sector to be released for consumption and imported into Spain sunflower oil corresponding to that which may be obtained in Spain from such seeds and that the quantity which may qualify for such compensatory aid must be revised at the same time as the forecast supply balance ; whereas, to take account of the real level of Spanish production of sunflower seed, the; quantity of such seed which may be exported and may qualify for the compen ­ satory aid should therefore be increased ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 475/86 of 25 February 1986 laying down general rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain ('), and in particular Article 16 thereof, Whereas Article 2 (2) of Commission Regulation (EEC) No 1183/86 of 21 April 1986 laying down detailed rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain (2), as last amended by Regulation (EEC) No 3771 /87 (3), provides for the fixing of the quantity of sunflower seed harvested in Spain which may qualify for compensatory aid as provided for in Article 14 of Regulation (EEC) No 475/86 ; Whereas the quantities that may be released for cosumption or imported into Spain for the period 1 January to 31 December 1988 were fixed by Commission Regulation (EEC) No 470/88 (&lt;), Whereas Article 13 ( 1 ) of Regulation (EEC) No 1183/86 f provides that the compensatory aid may be granted on HAS ADOPTED THIS REGULATION : Article 1 In Article 3 of Regulation (EEC) No 470/88 *50 000' is hereby replaced by ' 150 000'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 April 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 53, 1 . 3 . 1986, p. 47. 2) OJ No L 107, 24. 4. 1986, p. 17. (3) OJ No L 355, 17. 12 . 1987, p. 17. ( «) OJ No L 47, 20 . 2. 1988, p. 16 .